 

Case 1:16-cv-08421-GBD Document 89  Fil@sbelenecchén

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

De ee ee eee ee eee APR 75
GEORGE KROUSTALLIS et al.,

Plaintiffs,

ORDER
-against-
16 Civ. 8421 (GBD)

THE CITY OF NEW YORK,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from May 6, 2020 to July 8, 2020 at 9:45 am.

Dated: New York, New York
April 21, 2020
SO ORDERED.

Prsig, 6 Dario’

GEQR B. DANIELS
nited States District Judge

 

 

 
